UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------- X
                                                                          19 Cr. 492 (RA)
UNITED STATES OF AMERICA,
                                                                           ORDER
                          -v-

HARVEY JACKSON,
                                                                                USDC-SDNY
               Defendant.                                                       DOCUMENT
                                                                           ;I   ELECTRO~ICALLY FILED
---------------------------------------------------- X                     ' ooc #: _ _ _ _ _ _ _ __
                                                                            : n, 1 r FILED: I ">-f 3 fl~
RONNIE ABRAMS, District Judge:



         IT IS HEREBY ORDERED that the defendant's bail is revoked and he is remanded to

the custody of the United States Marshal's Service.



Dated:            December 3, 2019
                  New York, New York
                                                              '
                                                               J(
                                                            /Ii / ·~
                                                                      .



                                                          1 qonnie Abrams
                                                         United States District Judge
